Exhibit 10.1

AMENDMENT TO THE

ALLIANT ENERGY CORPORATION

2010 OMNIBUS INCENTIVE PLAN

This Amendment (this “Amendment”) to the Alliant Energy Corporation 2010 Omnibus
Incentive Plan (as amended, amended and restated or otherwise modified from time
to time, the “Plan”) is made by ALLIANT ENERGY CORPORATION (the “Company”),
effective as of January 1, 2012. Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Plan.

WHEREAS, Section 14(b) of the Plan provides that the Committee may amend the
Plan at any time, subject to certain exceptions; and

WHEREAS, the Committee has determined that it is in the best interests of the
Company and the Participants that the definition of “Change in Control of the
Company” conform to current market practice and the requirements of Section 409A
of the Code and the Treasury Regulations and guidance thereunder; and

WHEREAS, the Committee now desires to amend the Plan as provided below.

NOW, THEREFORE, pursuant to Section 14(b) of the Plan, the Committee amends the
Plan as follows:

Section 1. Amendment:

1. With respect to all Awards granted under the Plan on or after the date
hereof, the definition of “Change in Control of the Company” in Section 2(e) of
the Plan is hereby replaced in its entirety as follows:

“A “Change in Control of the Company” shall be determined with reference to
Alliant Energy Corporation as the Company, as more fully set forth below, and
shall be deemed to have occurred if an event set forth in any one of the
following paragraphs shall have occurred[, and such an event is a change in
ownership or effective control of a corporation or a change in ownership of a
substantial portion of the assets of a corporation pursuant to Treasury
Regulations section 1.409A-3(i)(5)]:

(i) any Person (other than (A) the Company or any subsidiary of the Company
(each a “Subsidiary”), (B) a trustee or other fiduciary holding securities under
any employee benefit plan of the Company or any Subsidiary, (C) an underwriter
temporarily holding securities pursuant to an offering of such securities or
(D) a corporation owned, directly or indirectly, by the shareowners of the
Company in substantially the same proportions as their ownership of stock in the
Company (“Excluded Persons”)) is or becomes the beneficial owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially



--------------------------------------------------------------------------------

owned by such Person any securities acquired directly from the Company or its
affiliates after the Award Date, pursuant to express authorization by the Board
that refers to this exception) representing 30% or more of either the then
outstanding shares of Stock or the combined voting power of the Company’s then
outstanding voting securities; provided, however, that for purposes of this
Section 2(e)(i), any acquisition pursuant to a transaction described in
Section 2(e)(iii) and that is not a “Change in Control of the Company” pursuant
to such Section shall also not constitute a “Change in Control of the Company”
for purposes of this Section 2(e)(i); or

(ii) the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving: (A) individuals who, on the
date of an Award, constituted the Board and (B) any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened proxy or consent solicitation for the purpose of opposing a
solicitation by the Company relating to the election of directors of the
Company) whose appointment or election by the Board or nomination for election
by the Company’s shareowners was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors on the
date of an Award, or whose appointment, election or nomination for election was
previously so approved; or

(iii) the Company after the date of an Award, consummates a merger,
consolidation or share exchange with any other corporation or issues voting
securities in connection with a merger, consolidation or share exchange
involving the Company (or any Subsidiary), other than (A) a merger,
consolidation or share exchange which results in the voting securities of the
Company outstanding immediately prior to such merger, consolidation or share
exchange continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 50% of the combined voting power of the voting securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger, consolidation or share exchange, or (B) a merger,
consolidation or share exchange effected to implement a recapitalization of the
Company (or similar transaction) in which no Person (other than an Excluded
Person) is or becomes the beneficial owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its affiliates
after the Award Date, pursuant to express authorization by the Board that refers
to this exception) representing 30% or more of either the then outstanding
shares of Stock or the combined voting power of the Company’s then outstanding
voting securities; or

(iv) the shareowners of the Company approve, and the Company completes, a plan
of complete liquidation or dissolution of the Company



--------------------------------------------------------------------------------

or the Company effects a sale or disposition of all or substantially all of its
assets (in one transaction or a series of related transactions within any period
of 24 consecutive months), other than a sale or disposition by the Company of
all or substantially all of the Company’s assets to an entity at least 75% of
the combined voting power of the voting securities of which are owned by Persons
in substantially the same proportions as their ownership of the Company
immediately prior to such sale.

Notwithstanding the foregoing, no “Change in Control of the Company” shall be
deemed to have occurred if there is consummated any transaction or series of
integrated transactions immediately following which the record holders of the
Stock immediately prior to such transaction or series of transactions continue
to own, directly or indirectly, in the same proportions as their ownership in
the Company, an entity that owns all or substantially all of the assets or
voting securities of the Company immediately following such transaction or
series of transactions.”

Section 2. Effect of Amendment: On and after the effectiveness of this
Amendment, each reference in the Plan to “this Plan”, “hereunder”, “hereof” or
words of like import referring to the Plan, shall mean and be a reference to the
Plan, as amended by this Amendment. Except as amended hereby, the Plan continues
and shall remain in full force and effect in all respects.